                      Case 19-13175-mdc        Doc 42   Filed 05/12/21 Entered 05/12/21 16:44:50              Desc Main
                                                        Document     Page 1 of 2


                                                       UNITED STATES BANKRUPTCY COURT FOR
                                                       THE EASTERN DISTRICT OF PENNSYLVANIA

                              In re: Courtney M. Bates                       : Chapter 13

                                      Debtor                                 : Bky. No. 19-13175-MDC

                                                                   Motion for Contempt
                                                 Finding Against IC Systems, Inc. Under 11 U.S.C. §362(k)

                                      1. The debtors filed this case May 15, 2019..

                                      2. The debtor listed on her Schedule E/F the respondents, IC Systems, Inc. (creditor

                              4.3) (“IC”).

                                      3. On 2/21/21, IC wrote to the debtor demanding payment of a debt for which they

                              were collecting.

                                      4. The debtor believes and therefore avers that IC called her phone in a attempt to

                              collect that debt several times.

                                      5. On March 15, 2021, counsel wrote to IC demanding that it cease and desist

                              collection activity and reminding it of the bankruptcy filing. A copy of the letter is attached

                              hereto as Exhibit “A”.

                                      6. IC had been previously warned of the bankruptcy filing by this court’s notification

                              system.

                                      7. IC disregarded the letter from counsel and continued to dun the debtor with at

                              least one further collection letter.

                                      8. IC had actual knowledge of the bankruptcy proceeding and of the automatic stay.

                                      9. The automatic stay imposes a specific and definite injunction that is equivalent of

                              a court order.

                                      10. Given the court’s notice and counsel’s letter IC violated specific and definite court

                              order, i.e. the automatic stay, and had knowledge of the order sufficient to put it on notice of

                              the proscribed conduct.
Lawrence S. Rubin
Attorney                              11. The Court of Appeals has determined that non-pecuniary emotional harm
337 W. State Street
Media, PA 19063-2615
t: 610.565.6660               constitutes "actual damages" within the meaning of 11 U.S.C. §362(k). See, In re Lansaw,
f: 610.565.1912
lrubin@pennlawyer.com
                      Case 19-13175-mdc      Doc 42    Filed 05/12/21 Entered 05/12/21 16:44:50          Desc Main
                                                       Document     Page 2 of 2


                              853 F.3d 657, 667-68 (3d Cir. 2017).

                                     12. The debtor suffered emotional harm by being harassed with collection letters and

                              phone calls, disrupting her family life.

                                     13. Given the actual knowledge of the bankruptcy filing, the actions of respondents

                              are intentional and deliberate and the debtor is entitled to damages under 11 U.S.C. 362(k),

                              as well counsel fees.

                                     WHEREFORE, the debtor requests the court enter an order:

                                     a.      Finding IC to be in contempt of court;

                                     b.      Awarding damages to the debtor, including the lost funds and bank charges,

                                             if any

                                     c.      Awarding such other damages as may be proved at the hearing on this

                                             motion;

                                     d.      Awarding reasonable counsel fees.

                                                                           s/Lawrence S. Rubin, Esquire
                                                                           Lawrence S. Rubin, Esquire
                                                                           Attorney for Debtor
                                                                           337 West State Street
                                                                           Media, PA 19063
                                                                           (610) 565-6660




Lawrence S. Rubin
Attorney
337 W. State Street
Media, PA 19063-2615
t: 610.565.6660
f: 610.565.1912
lrubin@pennlawyer.com
